Citation Nr: 1044034	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968, 
from June 1969 to February 1972, and from June 1973 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In September 2010, the Veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this appeal.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran contends that he has PTSD as a result of service.  
The record contains a diagnosis of PTSD from October 1992 when he 
was admitted to a private West Virginia hospital and diagnosed 
with depression associated with family stress superimposed on a 
moderate to severe PTSD associated with his service in Vietnam.  
In September 2005, a VA physician's assistant diagnosed prolonged 
PTSD, an adjustment disorder, and alcohol dependency in remission 
for years.  A December 2005 VA psychosocial assessment noted PTSD 
and he was diagnosed with chronic PTSD, combat related of 
Vietnam, by a VA physician's assistant the same month.  In 
December 2006, the Veteran also was diagnosed by a VA 
psychologist with chronic PTSD pursuant to the guidelines of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

The Veteran served three separate tours of duty in the Republic 
of Vietnam.  Information in the claims file shows that he served 
in Vietnam from November 1967 to July 1968, from June 1969 to 
June 1970, and from April 1971 to February 1972.  While his DD 
Forms 214 do not show any medals or decorations indicating that 
the Veteran participated in combat, service personnel records 
show that he participated in several counteroffensives while 
stationed in Vietnam and that he received the Vietnam Service 
Medal.  

In written submissions and in his Board testimony, the Veteran 
asserts that during his three separate tours of duty in Vietnam 
he saw a friend killed by a sniper and the ammunition dump he 
guarded was mortared on occasion.  He testified that one 
explosion was so close that he began bleeding from the nose and 
ears and passed out.  Though DD Forms 214 identified his military 
occupational specialty as a truck driver and automotive mechanic, 
the Veteran testified that during his first tour of duty in 
Vietnam he stood guard duty at an ammunition dump, during his 
second tour he hauled ammunition into that ammunition dump, and 
during his third tour he was crew chief on a gun truck that 
delivered supplies and ammunition to the front lines.  He 
testified that it was during this third tour of duty when his 
best friend Tony was killed by sniper fire while the Veteran was 
guarding the trucks.  (See Board transcript at pp. 5-6).  

In his PTSD questionnaire the Veteran reported that during one of 
these tours of duty he came upon a unit of South Vietnamese 
troops who had been killed by small arms fire and flame throwers 
while eating.  In a handwritten statement attached to his VA Form 
9, Substantive Appeal, the Veteran also claimed that during his 
third tour of duty he was attached to a detail that handled body 
bags of unidentified troops.  

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence, that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat 
zone is stressful to some degree to all who are there, whatever 
their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999).

During the pendency of this appeal, the regulations governing the 
establishment of service connection for PTSD were amended.  For 
claims that were appealed to the Board but not decided as of July 
13, 2010, such as this claim, changes to the applicable 
regulations are in effect.  Specifically, if a stressor claimed 
by a Veteran is related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Veteran's claimed in-service stressors were never verified 
and he was never provided a VA mental examination for his claimed 
PTSD.  Some of his reported in-service stressors involve hostile 
military activity.  

In a September 2006 VA Memorandum, a formal finding was made 
concluding that there was a lack of information required to 
corroborate stressors associated with the Veteran's claim for 
service connection for PTSD.  It was determined that the 
information required to corroborate the stressful events 
described by the Veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC) and/or 
insufficient to allow for meaningful research of the Marines 
Research Center and/or the National Archives and Records 
Administration (NARA) records.  

The Veteran's claimed in-service stressors of seeing a friend 
killed by snipers while delivering supplies to troops, bleeding 
as the result of incoming mortar attacks while guarding an 
ammunition depot, seeing a unit of slain South Vietnamese troops, 
and handling the body bags of unidentified troops are plausibly 
consistent with the circumstances of his service and are not 
refuted by clear and convincing evidence.  Whether one of these 
stressors is adequate both to support the Veteran's diagnosis of 
PTSD and is related to the Veteran's symptoms are unanswered 
questions.  A remand is necessary so that a VA or VA-contracted 
psychiatrist or psychologist can conduct a medical examination in 
order to supply opinions resolving them.

Before such an examination is scheduled, however, the RO/AMC 
should make an attempt to obtain current VA medical records 
concerning the Veteran's PTSD.  VA medical records currently 
found in the claims file, dated from March 1998 to September 
2009, show treatment for PTSD, including outpatient group 
counseling and an 8-week Post Combat Trauma (PCT) program in 
2006.  The Board notes there are no VA treatment records from the 
Augusta VA Medical Center (VAMC), the Dublin VAMC, or the VA 
clinic in Macon, all in Georgia, found in the claims file since 
September 2009.

VA has a duty to obtain all relevant VA and governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).  

The Board also notes that the claims file contains indications 
that the Veteran was denied disability benefits from the Social 
Security Administration (SSA), including a September 2007 SSA 
notice.  This notice specifically stated that the Veteran sought 
SSA disability benefits, in part, for his PTSD complaint.

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO/AMC shall try to obtain and 
associate with the claims file a copy of SSA's determinations on 
the Veteran's claim, as well as copies of all medical records 
underlying those determinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
have treated him for his PTSD.  After the 
Veteran has signed the appropriate releases, 
the RO/AMC shall then attempt to obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file, in 
particular any records of treatment or 
evaluation from the Augusta VAMC, the Dublin 
VAMC, and the VA clinic in Macon, Georgia, 
from September 2009 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review. 

2.  The RO/AMC shall obtain from the Social 
Security Administration (SSA) the records 
pertinent to the recent denial of the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied on concerning that claim.  If 
medical evidence utilized in processing such 
claim is not available, that fact should be 
documented by SSA and such notice entered in 
the claims folder.

3.  After completion of the above 
development, the RO/AMC shall arrange for the 
Veteran to undergo a mental disorders 
examination by a VA or VA-contracted 
psychiatrist or psychologist regarding his 
claimed PTSD.  The claims file shall be made 
available to and reviewed by the examiner.  
The examiner shall note such review, and 
identify and discuss important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then shall 
describe and discuss the Veteran's 
psychiatric symptomatology.  All indicated 
diagnostic studies and evaluations deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  The 
examiner shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran suffers 
from PTSD, and if so, whether such PTSD is 
etiologically related to service.  In 
explaining this opinion, the examiner shall 
consider the Veteran's claimed in-service 
stressors of:  seeing a friend killed by 
snipers while delivering supplies to troops; 
encountering incoming mortar attacks while 
guarding an ammunition depot, seeing a unit 
of slain South Vietnamese troops, and 
handling the body bags of unidentified 
troops.  The examiner is asked to assess 
whether it is at least as likely as not that 
these claimed in-service stressors are: (1) 
adequate to support the Veteran's diagnosis 
of PTSD; and (2) related to his symptoms.  

If, and only if, the examiner does not 
diagnose PTSD, the examiner shall explain why 
the Veteran does not meet the criteria for a 
diagnosis of PTSD.  The examiner shall then 
identify and diagnosis any currently 
manifested psychiatric disorder, other than 
PTSD, and describe the manifestations of each 
diagnosed disorder.  For each such diagnosed 
psychiatric disorder, the examiner is asked 
to address whether it is at least as likely 
as not (a 50 percent or greater probability) 
that the disorder was incurred in or as a 
result of the Veteran's active duty service.

A complete rationale for all opinions and 
conclusions reached should be provided.  It 
is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

4.  Thereafter, the RO/AMC will then 
readjudicate the Veteran's claim for service 
connection for PTSD.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


